 Case: 4:18-cr-00332-RLW Doc. #: 170 Filed: 04/09/21 Page: 1 of 2 PageID #: 414




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,           )
                                    )
               Plaintiff,           )    Case No. 4:18 CR 332 RLW
                                    )
v.                                  )
                                    )
GARY SCOTT HANCOCK,                 )
                                    )
               Defendant.           )
                                    )
              GOVERNMENT’S MOTION TO DISMISS AS TO
                   DEFENDANT GARY SCOTT HANCOCK

       COMES NOW the Plaintiff, United States of America, through its attorneys Sayler A.

Fleming, United States Attorney for the Eastern District of Missouri, and Sirena Miller Wissler,

Assistant United States Attorney for said district, and moves to dismiss the instant case as to

defendant Gary Scott Hancock only. This motion is made as part of a global negotiated settlement.

Defendant Hancock has entered a plea of guilty before this Court in case 4:19 CR 00146 RLW and

has agreed to the imposition of a 240-month sentence in that matter, in exchange for which the

government has agreed to move to dismiss the instant case. The United States submits that the

imposition of the 240-month sentence in case 4:19 CR 00146 RLW is sufficient but not greater

than necessary to vindicate the government’s interests in both matters and, as a matter of judicial

economy, dismissal is both reasonable and appropriate.
 Case: 4:18-cr-00332-RLW Doc. #: 170 Filed: 04/09/21 Page: 2 of 2 PageID #: 415




                                         CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court enter an

order of dismissal as to defendant Gary Scott Hancock only.

                                                     Respectfully submitted,

                                                     SAYLER A. FLEMING
                                                     UNITED STATES ATTORNEY

                                                     /s/ Sirena Miller Wissler
                                                     SIRENA MILLER WISSLER #55374MO
                                                     Assistant United States Attorney
                                                     111 S. 10th Street, 20th Floor
                                                     St. Louis, MO 63102
                                                     Sirena.wissler@usdoj.gov



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of April, 2021, I filed the foregoing with the Clerk of
the Court by way of the Court’s electronic filing system, to be served upon Matthew A. Radefeld,
counsel for defendant Gary Scott Hancock.


                                                     /s/ Sirena Miller Wissler
                                                     Sirena Miller Wissler #55374MO
